Case: 08-30613    Document: 00511029569      Page: 1   Date Filed: 02/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                    February 18, 2010
                                   No. 08-30613
                                 Summary Calendar                Charles R. Fulbruge III
                                                                         Clerk

UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee

v.

WILLIE POWELL, JR.,

                                               Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:02-CR-217-1


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        Willie Powell, Jr., federal prisoner # 28006-034, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence for conspiracy
to possess with intent to distribute more than 50 grams of cocaine base based on
Amendment 706 of the Sentencing Guidelines. He argues that the district court
abused its discretion when, despite his exemplary post-sentencing conduct, it
denied his motion solely on the basis that the amended guidelines sentence



        *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
   Case: 08-30613    Document: 00511029569 Page: 2         Date Filed: 02/18/2010
                                 No. 08-30613

range overlapped with his original 151-month sentence.             We reject the
Government’s assertion that Powell waived the right to bring the instant appeal
under the terms of his plea agreement. See United States v. Cooley, 590 F.3d
293, 297 (5th Cir. 2009).
      A proceeding under § 3582(c)(2) is not a full resentencing. United States
v. Evans, 587 F.3d 667, 671 (5th Cir. 2009).       Consequently, the bifurcated
reasonableness review standard afforded sentencing decisions is inapplicable in
the § 3582(c)(2) context. Id. at 672. Rather, we review the district court’s
determination of whether to reduce a sentence for an abuse of discretion. Id.
Powell’s motion to reduce his sentence included a request that the district court
base its decision on the factors in 18 U.S.C. § 3553(a), and the district court’s
ruling indicates that it considered the amended guidelines range but determined
that no reduction in sentence was warranted. Where, as here, the record shows
that the district court gave due consideration to the motion as a whole and
implicitly considered the factors in § 3553(a), there is no abuse of discretion. See
id. at 674; United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                         2